Citation Nr: 0805624	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-39 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a neck disorder, to 
include a secondary to service connected postoperative 
residuals, left acromioclavicular joint separation.

2.	Entitlement to an initial or staged rating in excess of 10 
percent for service connected postoperative residuals, 
left acromioclavicular joint separation.  


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 2002 to July 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for postoperative residuals, left 
acromioclavicular joint separation, evaluating it at 10 
percent and denied service connection for a neck disability.  
This decision also granted service connecting for residuals, 
finger dislocation and denied service connection for migraine 
headaches, a right ankle disorder and a right knee disorder.  
The RO issued a notice of the decision in February 2005, and 
the veteran timely filed a Notice of Disagreement (NOD) as to 
the denial of service connection for the neck, disorder, 
migraine headaches, right ankle and right knee maladies in 
April 2005.  Subsequently, in June 2005 the RO provided a 
Statement of the Case (SOC), and thereafter, in December 
2005, the veteran timely filed a substantive appeal as to 
these issues.

The Board notes that by way of a December 2006 decision and 
notice of decision, the RO granted service connection for 
migraine headaches, a right ankle disorder and a right knee 
disability, assigning zero percent evaluations for each 
disability.  Accordingly, these matters have become 
completely resolved and are not currently before the Board 
for appellate review, as the veteran has issued no objection 
with any aspect of this decision.  

As reflected in a December 2005 Report of Contact and 
December 2005 VA Form 1-9, the veteran also indicated that he 
wished to disagree with the RO's 10 percent evaluation for 
his service connected postoperative residuals, left 
acromioclavicular joint separation, and submit a claim for a 
separate evaluation for scars.  Thereafter, in March 2006, 
the RO supplied an SOC, which continued the 10 percent 
evaluation.  While the record does not contain a timely 
substantive appeal; the RO issued Supplemental Statements of 
the Case (SSOC) with respect to this issue in December 2006 
and March 2007 (in addition to the claim of service 
connection for a neck disorder).  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that, unless 
the RO closes the appeal pursuant to 38 U.S.C.A. § 7105(d)(3) 
(West 2002) and 38 C.F.R. § 19.32 (2006), for failure to file 
a timely Substantive Appeal, that failure does not 
automatically deprive the Board of jurisdiction. Gonzales- 
Morales v. Principi, 16 Vet. App. 556 (2003).  Here, not one 
but two SSOCs arguably implied that the veteran had completed 
the requirements to perfect his appeal.  There is existing 
statutory and extensive judicial precedent repeatedly 
characterizing the veterans' benefits system as "uniquely 
pro-claimant" and even paternalistic.  See, e.g., Nolen v. 
Gober, 222 F.3d 1356, 1361 (Fed. Cir. 2000); Hensley v. West, 
212 F.3d 1255, 1262 (Fed. Cir. 2000).  Further, while a claim 
is pending either before the RO or the Board, the 
relationship between VA and the veteran is non-adversarial as 
well as pro-claimant.  See Forshey v. Principi, 284 F.3d 
1335, 1354-55 (Fed. Cir. 2002) (en banc).  Indeed, the Court 
has even invoked the doctrine of equitable tolling to find 
that a veteran had filed a timely substantive appeal when he 
mistakenly submitted it directly to the Board, albeit within 
the time allotted, instead of as normally required to the RO.  
See Hunt v. Nicholson, 20 Vet. App. 519 (2006).  And in 
allowing equitable tolling of the deadline for filing his 
substantive appeal, the Court reiterated that decision was in 
keeping with the recognition of the non-adversarial, uniquely 
pro-veteran claims process within VA.

In view of the foregoing, the Board finds that the issue of 
an initial evaluation in excess of 10 percent for service 
connected postoperative residuals, left acromioclavicular 
joint separation is in appellate status. 

The veteran did not request a hearing on this matter.

In light of the grant of service connection for a neck 
disability on a direct incurrence basis (38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303), the secondary service connection aspect 
of this claim (38 C.F.R. § 3.310) is moot.  

With respect to the veteran's claim for an initial higher 
rating in excess of 10 percent for his service connected 
postoperative residuals, left acromioclavicular joint 
separation this aspect of the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.



FINDINGS OF FACT

The veteran currently has a medical diagnosis of mechanical 
neck pain, and his service medical records (SMRs) indicate 
that he sustained a neck injury while on active duty; the 
competent medical evidence of record establishes a causal 
link between the current neck disorder and the in-service 
injury.   


CONCLUSION OF LAW

Mechanical neck pain was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
mechanical neck pain is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  
It should be noted, however, that the RO should cure any 
potential defects in notice, as would be demonstrated by a 
failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   


II. Law & Regulations  

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In terms of a secondary service connection claim, pursuant to 
38 C.F.R. § 3.310(a), a "disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected."  See Evans v. West, 12 Vet. 
App. 22, 29 (1998) (noting requirements for establishing 
service connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the veteran 
must show: (1) the existence of a current (secondary) 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310(a).  A veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or worsened by the 
already service-connected disease.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that "when aggravation of a 
veteran's non-service-connected [secondary] condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); 
see Libertine v. Brown 9 Vet. App. 521, 522 (1996) 
("Additional disability resulting from the aggravation of a 
non-service-connected [secondary] condition by a service-
connected condition is also compensable under 38 C.F.R. 
§ 3.310(a)").  If a veteran succeeds in establishing service 
connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.      

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
A June 2001 Report of Medical Examination for Enlistment 
contains a normal clinical evaluation of the spine and neck.  

The veteran's service medical records disclose that he 
injured his left shoulder in May 2003, and also complained of 
neck pain at this time.  He had fallen of a vehicle in August 
2003, and sustained a right shoulder injury in September 
2003.  

In his February 2004 Report of Medical Examination for 
Medical Board, the veteran complained of left shoulder pain, 
but had a normal clinical evaluation of the spine and neck.  
In the companion Report of Medical History, the veteran made 
no indication of a neck problem, although he described having 
general back pain.     

In January 2006 the veteran submitted to a VA examination of 
the neck.  The clinician reviewed the claims file.  The 
veteran complained of experiencing neck pain after a fall 
during his active service, and as of July 2003, he had 
received a diagnosis of  "mechanical neck pain."  He noted 
that he must massage his neck due to aching and soreness, but 
denied having swelling or numbness of the neck or arms.  The 
veteran used no assistive devices for the neck, had no 
incapacitating episodes over the past year, and it did not 
impede his employment or daily activities, save for long-term 
sitting.  A physical examination revealed no bruits or notes, 
and he had normal curvature of the cervical spine, with fully 
normal forward flexion of zero to 45 degrees without pain.  
His active range of motion produced no weakness, fatigue or 
incoordination, and the clinician detected no muscle spasm of 
the neck.  The veteran exhibited slight tenderness on the 
left side muscle, but he displayed a normal gait and motor 
skills without muscle atrophy.  X-ray studies of the cervical 
spine were negative.  Based on these data, the examiner 
diagnosed the veteran with "[m]echanical neck pain secondary 
to a fall off a wrecker during Operation Iraqi Freedom."    

b. Discussion
The Board determines that the evidence preponderates in favor 
of the veteran's claim.  In particular, the veteran's service 
records clearly disclose that he sustained an injury to the 
neck during active service and complained of neck pain during 
such service.  In addition, despite the negative X-ray 
findings, the January 2006 VA medical examination report 
reflects that the veteran does have a currently diagnosed 
disorder, namely, mechanical neck pain.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, such as experiencing neck pain during and after 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Finally, the only competent medical opinion of 
record causally links the veteran's current mechanical neck 
pain to his in-service injury.  Therefore, having satisfied 
all of the criteria required to establish service connection, 
the claim is granted.   

One final note regarding the question of a current diagnosis.  
The Board is cognizant of the fact that, normally, the 
presence of a mere symptom alone, absent evidence of a 
diagnosed medical pathology or other identifiable underlying 
malady or condition that causes the symptom, does not qualify 
as a service connectable "disability."  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1360-62 (Fed. Cir. 2001) (holding 
that applicable regulations do not permit service connection 
for "a veteran who currently suffers from pain [or another 
such symptom] but who candidly admits that he suffered no in- 
service disease or injury of any kind"); see also Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated and 
remanded in part sub nom., Sanchez-Benitez v. Principi, 259 
F.3d at 1363.  However, in the undersigned's view, aside from 
the fact that the record firmly establishes recurrent neck 
pain since in-service neck trauma as recently as May 2003, in 
light of the abnormal objective finding of tenderness in the 
neck region upon the January 2006 VA examination, along with 
the assessment of mechanical neck pain at that time, which 
was recorded under the diagnosis part of the examination 
report, there is a current diagnosis of a neck disability.  
(Emphasis added.)   


ORDER

Service connection for a mechanical neck pain is granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's initial higher rating 
claim for his postoperative residuals, left acromioclavicular 
joint separation.  38 C.F.R. § 19.9 (2007).  Specifically, 
the record reveals that the most recent VA medical 
examination of the left shoulder occurred in October 2004, 
over three years ago.  The Board therefore concludes that a 
fresh medical examination is warranted to ascertain the 
current severity of this disability as well as the level of 
severity of any scarring.  38 C.F.R. § 3.327; see also, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).  

As to the question of whether any additional VCAA development 
is required, the subject of this appeal stems from 
disagreement of the initial ratings assigned following a 
grant of service connection.  In VAOPGCPREC 8-2003 (Dec. 22, 
2003), VA's General Counsel held that a claim-specific notice 
letter is not required when appealing a "downstream issue" 
(i.e., a claim for a higher initial rating or earlier 
effective date) from a decision awarding benefits, where 
sufficient notice was already provided as to the benefit 
granted as in this case for the veteran's low back 
disability.  However, as this claim must be remanded for a 
more current examination, the AMC/RO should notify the 
claimant that, to substantiate his claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

As to the requirement to inform the 
veteran about the information and 
evidence not of record that is necessary 
to substantiate the claim for the benefit 
sought (see (a) above), the AMC/RO should 
specifically notify him of the medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  If 
the Diagnostic Codes under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (b) provide at 
least general notice of that requirements 
for a higher rating.  Additionally, the 
claimant must be notified that (c) should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, based 
on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also (d) provide examples of 
the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

                      2. Thereafter, the AMC/RO must afford 
the veteran a VA 
orthopedic or joints examination of left shoulder 
to 
ascertain the current level of severity of this 
disability. 

The examiner should review the relevant 
medical evidence in the claims file, 
obtain a history from the veteran, 
conduct a physical examination, and 
obtain any laboratory tests that are 
deemed necessary.

Testing must include pertinent range of 
motion studies with special attention to 
when, (in terms of degrees of motion), 
the veteran experiences pain, fatigue, 
weakness of any other relevant DeLuca 
symptoms.  

The clinician is requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any additional loss of 
function (i.e., motion) of the left 
shoulder due to pain or flare-ups of 
pain, supported by adequate pathology; 
and whether it is at least as likely as 
not the veteran has any additional 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
flare-ups of such symptoms or any other 
relevant symptoms or signs.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss of 
motion of the joint.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


